Exhibit 10.3

 

PATENT SECURITY AGREEMENT

 

EMRISE Corporation, a Delaware corporation, and RO Associates Incorporated, a
California corporation (collectively, “Grantor”), for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
grant to GVEC Resource IV Inc., a company organized and existing under the laws
of the British Virgin Islands, as agent for and representative of (in such
capacity herein called “Secured Party”) the financial institutions (“Lenders”)
party to that certain Credit Agreement, entered into by and among the Grantor,
Agent, and Lenders, dated as of November 30, 2007 ( the “Credit Agreement”), a
continuing security interest in the following property:

 

(i)            Each patent presently owned and listed on Schedule A hereto; and

 

(ii)           All proceeds of the foregoing, including without limitation any
claim by Grantor against third parties for damages (to the extent not
effectively prohibited by an applicable and legally enforceable license
agreement) by reason of past, present or future infringement of any patent now
owned or hereafter owned by Grantor, in each case together with the right to sue
for and collect said damages:

 

to secure performance of all Obligations of Grantor under the Creditor Agreement
and as set out in that certain Security Agreement dated as of November 30, 2007,
by and among Grantor and Secured Party and others (the “Agreement”).

 

Grantor does hereby further acknowledge and affirm that the rights and remedies
of Secured Party with respect to the security interest in the works of
authorship, patents, patent registrations and recordings made and granted hereby
are more fully set forth in the Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.

 

All terms defined in the Agreement, whether by reference or otherwise, when used
herein, shall have their respective meanings set forth therein, unless the
context requires otherwise.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Patent Security Agreement to be duly
executed as of November 30, 2007.

 

 

 

GRANTOR:

 

 

 

 

EMRISE CORPORATION, a Delaware
corporation

 

 

 

 

 

By:

     /S/ D. JOHN DONOVAN

 

 

Name:

   D. JOHN DONOVAN

 

 

Title:

 V.P. of Finance & Administration

 

 

 

 

 

 

 

 

RO ASSOCIATES INCORPORATED,

 

a California corporation

 

 

 

 

 

By:

     /S/ D. JOHN DONOVAN

 

 

Name:

   D. JOHN DONOVAN

 

 

Title:

Secretary & Treasurer

 

 

2

--------------------------------------------------------------------------------


 

 

ACCEPTED BY SECURED PARTY:

 

 

 

 

GVEC RESOURCE IV INC., as Agent

 

 

 

 

 

By:

     /S/ ROBERT J. ANDERSON

 

 

Name:

   Robert J. Anderson

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

By:

     /S/ PETER PAUL MENDEL

 

 

Name:

   Peter Paul Mendel

 

 

Title:

Authorized Signatory

 

 

3

--------------------------------------------------------------------------------


 

Schedule A to

 

PATENT SECURITY AGREEMENT

 

Patents

 

EMRISE Corporation

 

Title

 

Jurisdiction

 

Serial Number

 

Filing
Date

 

Status

 

Patent Number

 

Issue
Date

(Inventors: Donald L. Horton;
William J. Miller)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Profile Rotary Switch

 

Brazil

 

PI0215831-0

 

8/29/02

 

Pending

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Profile Rotary Switch

 

Canada

 

2494641

 

11/5/02

 

Pending

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Profile Rotary Switch

 

Europe

 

02778749.8

 

11/5/02

 

Pending

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Profile Rotary Switch

 

Japan

 

2004-532550

 

11/5/02

 

Pending

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Profile Rotary Switch

 

PCT

 

PCT/US02/35610

 

11/5/02

 

Superceded

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Profile Rotary Switch

 

US

 

10/523342

 

1/27/05

 

Pending

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

(Inventors: Donald L. Horton; William J. Miller)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Profile Rotary Switch
With Detent in the Bushing

 

Brazil

 

PI0314134-9

 

7/17/03

 

Pending

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Profile Rotary Switch
With Detent in the Bushing

 

Canada

 

2496034

 

7/17/03

 

Pending

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Profile Rotary Switch
With Detent in the Bushing

 

Europe

 

03811194.4

 

7/17/03

 

Pending

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Profile Rotary Switch
With Detent in the Bushing

 

Japan

 

2004-551425

 

7/17/03

 

Pending

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Profile Rotary Switch
With Detent in the Bushing

 

PCT

 

PCT/US03/22523

 

7/17/03

 

Superceded

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Profile Rotary Switch
With Detent in the Bushing

 

US

 

10/522700

 

1/27/05

 

Issued

 

7109430

 

9/19/06

 

 

 

 

 

 

 

 

 

 

 

 

 

Low Profile Rotary Switch
With Detent in the Bushing

 

US

 

11/485249

 

7/11/06

 

Pending

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

(Inventor: Donald L. Horton)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rotary Switch with Crown Detent

 

Canada

 

2548604

 

10/5/04

 

Pending

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Rotary Switch with Crown Detent

 

Europe

 

04821443.1

 

10/5/04

 

Pending

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

Rotary Switch with Crown Detent

 

Japan

 

2006-551044

 

10/5/04

 

Pending

 

N/A

 

N/A

 

4

--------------------------------------------------------------------------------


 

Title

 

Jurisdiction

 

Serial Number

 

Filing
Date

 

Status

 

Patent Number

 

Issue
Date

Rotary Switch with Crown Detent

 

PCT

 

PCT/US04/32797

 

10/5/04

 

Pending

 

N/A

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

(Inventor: Donald L. Horton)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rotary Circuit Selectionwith Crown Detent

 

US

 

10/581240

 

6/2/06

 

Pending

 

N/A

 

N/A

 

5

--------------------------------------------------------------------------------


 

RO Associates Incorporated:

 

Title

 

Jurisdiction

 

Patent /
Publication
Number

 

Status

 

Publication /
Issue Date

 

Current Sharing Signal
Coupling/Decoupling Circuit for
Power Converter Systems

 

US

 

6134129

 

Issued

 

10/17/2000

 

 

 

 

 

 

 

 

 

 

 

Improved Current Sharing Signal
Coupling/Decoupling Circuit for
Power Converter Systems

 

Australia

 

6397499A1

 

Published/pending

 

4/10/2000

 

 

 

 

 

 

 

 

 

 

 

Current Sharing Signal
Coupling/Decoupling Circuit for
Power Converter Systems

 

US

 

5428523

 

Issued

 

6/27/1995

 

 

 

 

 

 

 

 

 

 

 

Improved Current Sharing Signal
Coupling/Decoupling Circuit for
Power Converter Systems

 

Australia

 

6362794A1

 

Published/pending

 

10/24/1994

 

 

 

 

 

 

 

 

 

 

 

DC to DC Converter Apparatus

 

US

 

5075821

 

Issued

 

12/24/1991

 

 

 

 

 

 

 

 

 

 

 

DC to DC Converter Apparatus

 

US

 

D334171

 

Issued

 

3/23/1993

 

 

 

 

 

 

 

 

 

 

 

Method and Means for Protecting
Converter Circuits

 

US

 

4858052

 

Expired

 

8/15/1989

 

 

 

 

 

 

 

 

 

 

 

High Efficiency Power Supply Apparatus

 

US

 

3564384

 

Issued

 

2/16/1971

 

 

6

--------------------------------------------------------------------------------